DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
The Response to Restriction Requirement filed June 17, 2022 has been entered. Applicants elect claims 1-26.

Response to Arguments
Applicant's remarks filed June 17, 2022 have been fully considered.

Regarding Applicant’s remarks (REMARKS page 2) about claim election, Examiner exams the elected claims 1-26 in this Office Action.

Claim Objections
Claims 9, 21 and 25 objected to because of the following informalities: “the location coordinates are relative to a global positioning coordinate system” in lines 1-2. It appears that “relative to” should be “in” because “the location coordinates” is from “a global positioning system module” (see claim 1 line 6, claim 14 line 3, and claim 24 lines 3-4, respectively). Appropriate corrections or clarifications are required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 1) “an optimization component that determines ……” in claim 1 line 5; 2) “a geolocation component that assigns ……” in claim 1 line 12; 3) “a filtering component that selects ……” in claim 2 line 5; 4) “a calibration component that calibrates ……” in claim 12 line 4; 5) “the calibration component calibrates ……” in claim 13 line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11, 14-16, 18-26 recite the limitation "location coordinates".  It is indefinite because it is not clear what object the "location coordinates" is for.  Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "location coordinates of a camera". Appropriate clarifications are required.

Claims 3 and 16 recite the limitation “signal-to-noise ratio” in line 2. It is indefinite because it is not clear what the “signal” represents, that is, what the “signal” is.  Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as " signal-to-noise ratio of received satellite signals of global positioning system". Appropriate clarifications are required.

Claims 1-5, 7-11, 14-17, 19-26 recite the limitation “respective”. It is indefinite because it is not clear what the “respective" represents.  Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "the camera". Appropriate clarifications are required.

Claims 1, 7, 19, and 26 recite the limitation “aligned positions” in lines 9 and 2-3, 2-3, and 4, respectively. It is indefinite because it is not clear what the “aligned positions" represents.  Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "reprojected positions". Appropriate clarifications are required.

Claims 7, 19, and 26 recites the limitation “respective location coordinates of the location coordinates” in lines 3-4. It is indefinite because it is not clear what the “respective" represents.  Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "measured location coordinates of camera". Appropriate clarifications are required.

Claims 8 and 20 recite the limitation “radius of error” in lines 2-3. It is indefinite because it is not clear what the “radius of error" represents. “error” is a comparison of two values. “error” can have a limitation for optimization problem. The error limitation of coordinates corresponds to a circle in 2D space and a sphere in 3D space.  Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "error limitation". Appropriate clarifications are required.

Other claims are also rejected by virtue of their dependency on claims 1, 14, and 24.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 24-26 disclose statutory and non-statutory embodiments (under the broadest reasonable interpretation (BRI) of the claims when read in light of the specification and in view of one skilled in the art) and non-statutory subject matter is not eligible for patent protection.
Claims 24-26 recites “a machine-readable storage medium”, which covers non-transitory media and transitory propagating signals. The transitory embodiments are not directed to statutory subject matter and not eligible for patent protection. The claims do not limit the medium to the statutory embodiments. The BRI of “a machine-readable storage medium” can encompass non-statutory transitory forms of signal transmission, such as a propagating signal per se. When the BRI of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-1357 (Fed. Cir. 2007) (a transitory, propagating signal does not fall within any statutory category). Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable storage medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). So claims 24-26 fail step 1 of the eligibility analysis for “the four categories of statutory subject matter”, that is claims 24-26 failure to fall within a statutory class.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (U.S. Patent No. 2015/0244935, hereafter Meier) in view of Meier et al (U.S. Patent No. 10074215, hereafter Meier-2).
Regarding claim 1, Meier discloses that a system {[0008] line 11 (information system)}, comprising: 
a memory that stores computer executable components {[0009] lines 5-6 (navigation model, computer vision model, stored in, memory); [0024] lines 1-3 (method, implemented, executed)}; and 
a processor that executes the computer executable components stored in the memory {[0024] lines 1-6 (method, implemented on, hardware, executed by, processor, integrated circuit)}, wherein the computer executable components comprise: 
an optimization component that determines optimized location coordinates based on location coordinates generated by a global positioning system module coupled to a camera in association with capture of images by the camera at different capture locations within an indoor environment {Fig.3 (“sensor capture” couples to “image capture”); [0053] lines 1-2 (measurement, position of, capturing device, provided by, GPS); [0030] lines 3-4 (capturing device, captures, images, at, different points, different position); [0141] lines 2-4 (initial pose, capturing device, estimated from, rough sensor, GPS); [0142] optimization algorithm, refined pose, in, environment model’s coordinate system; [0009] indoor navigation; [0029] lines 5-8 (images, relative position, capturing device)}, wherein the optimization component determines the optimized location coordinates by adjusting the location coordinates based on aligned positions of the different capture locations with a local three-dimensional system, resulting in the optimized location coordinates {[0141] line 8-9 (feature, 3D coordinates); [0142] optimization algorithm, refined pose, in, environment model’s coordinate system; [0146] lines 4-6 (feature’s 3D position, camera-aligned, coordinate system}; and 
a location component that assigns respective optimized location coordinates of the optimized location coordinates to respective capture locations of the different capture locations {[0142] lines 1-3 (refined pose of I1, in, model’s coordinate system); [0141] lines 1-4 (image I1, initial pose, GPS position)}.
	However, Meier does not explicitly disclose geolocation. In the same field of endeavor, Meier-2 discloses that
a geolocation component that assigns respective optimized location coordinates of the optimized location coordinates to respective capture locations of the different capture locations {col.4 lines 53-55 (position of, object, stored as, global position, with respect to, geographic global coordinate system)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute model’s coordinate system in Meier with the teachings of Meier-2. Doing so would convert different coordinates system to a same geographic global coordinate system so that images scenes from different users can be integrated and virtual information in a view of a real environment can be provided with high accuracy, as recognized by Meier-2 {col.1 lines 44-45 (integration, scenes); col.2 lines 7-11 (virtual information, real environment, high accuracy)}.

Regarding claim 2, which depends on claim 1, Meier discloses that in the system,
the location coordinates comprise a subset of second location coordinates selected from a set of first location coordinates that were generated by the global positioning system module in association with the capture of the images by the camera {Fig.8 item S41 for “a set of first location”, S45 (extract and describe features); [0071] lines 8-9 (SIFT features, extracted, matched)}, 
and wherein the computer executable components further comprise: 
a filtering component that selects the subset of second location coordinates based on respective second location coordinates included in the subset meeting a defined precision criterion {Fig.8 item S45 (match against reference features); [0035] lines 1(similarity measure), 5-6 (distance measure, threshold)}.

Regarding claim 5, which depends on claim 1, Meier discloses that in the system,
the aligned positions were determined based on depth data associated with the images as captured at the respective capture locations {Fig.9 item S115 (feature, descriptor, depth); [0050] lines 10-11 (angles, feature descriptors, aligned)}.

Regarding claim 6, which depends on claim 1, Meier discloses that in the system, 
the location coordinates are relative to a global positioning coordinate system {[0053] lines 1-2 (position of, capturing device, in, global coordinate system, provided by, GPS)}, and 
wherein the optimization component adjusts the location coordinates as function of a transformation between the local three-dimensional system and the global positioning coordinate system {[0142] lines 1-3 (optimization, refined pose, in environment model’s coordinate system); [0141] lines 2-6 (initial pose of, capturing device, estimated from, GPS and orientation sensor information, 3D data)}.

Regarding claim 9, which depends on claim 1, Meier discloses that in the system,
the location coordinates are relative to a global positioning coordinate system {[0141] lines 2-4 (initial pose, from, GPS)}, wherein the respective capture locations are associated with orientation information indicating reference orientations of the respective capture locations relative to the global positioning coordinate system {[0141] lines 2-5 (initial pose, from, GPS, and, orientation, sensor, information); [0144] lines 6-12 (orientation, of, capture device, matching, depending on, position, orientation, reference feature); Fig.10 item S35 (reference feature, position, orientation)}, and wherein the optimization component further determines the optimized location coordinates based on the orientation information {[0141] lines 2-5 (initial pose, from, GPS, and, orientation, sensor, information), 10-11 (environment model, using, camera pose); [0142] lines 1-3 (optimization algorithm, refined pose, in, model’s coordinate system)}.



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meier and Meier-2 as applied to claims 1-2 above and further in view of Nielsen et al (U.S. Patent No. 2017/0102467, hereafter Nielsen).
Regarding claim 3, which depends on claims 1-2, Meier and Meier-2 do not explicitly disclose detail of precision criterion. In the same field of endeavor, Nielsen discloses that in the system,
the defined precision criterion comprises a minimum signal-to-noise ratio associated with the respective second location coordinates {[0131] lines 9-18 (geographic location information, GPS module, SNR, DOP); [0241] lines 1-5(check, SNR, below, threshold, unreliable signal)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier and Meier-2 with the teachings of Nielsen to check GPS data quality before use. Doing so would use reliable GPS data because GPS data quality is impacted by received signal quality (e.g. signal-to-noise ratio) and dilution of precision, as recognized by Nielsen {[0241] lines 4-5 (flag, satellite, providing, unreliable signal); {[0245] lines 4-6 (if, DOP, given satellite, below, threshold, flag, reliable)}.

Regarding claim 4, which depends on claims 1-2, Meier and Meier-2 do not explicitly disclose detail of precision criterion. In the same field of endeavor, Nielsen discloses that in the system,
the defined precision criterion comprises a maximum position dilution of precision value associated with the respective second location coordinates {[0131] lines 9-18 (geographic location information, GPS module, SNR, DOP); [0245] lines 3-7 (check, dilution of position, below, threshold, reliable)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier and Meier-2 with the teachings of Nielsen to check dilution of precision of satellite. Doing so would use reliable GPS data because GPS data quality is impacted by received signal quality (e.g. signal-to-noise ratio) and dilution of precision, as recognized by Nielsen {[0241] lines 4-5 (flag, satellite, providing, unreliable signal); [0245] lines 4-6 (if, DOP, given satellite, below, threshold, flag, reliable)}.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meier and Meier-2 as applied to claim 1 above and further in view of Mouragnon et al (E. Mouragnon, M. Lhuillier, M. Dhome, F. Dekeyser, P. Sayd, “Generic and real-time structure from motion using local bundle adjustment,” Image and Vision Computing, Volume 27, Issue 8, 2009, Pages 1178-1193, ISSN 0262-8856, https://doi.org/10.1016/j.imavis.2008.11.006, hereafter Mouragnon).
Regarding claim 7, which depends on claim 1, Meier and Meier-2 do not explicitly disclose detail of location coordinates of capturing devices in optimization cost function. In the same field of endeavor, Mouragnon discloses that in the system,
the optimization component adjusts the location coordinates using an optimization problem that optimizes an alignment between the aligned positions of the respective capture locations and respective location coordinates of the location coordinates {page 1180 right column, lines 2-4 below section 2.5 (optimization process, cost function); page 1181 left column, lines 1-6 below Fig.4 (
    PNG
    media_image1.png
    66
    329
    media_image1.png
    Greyscale
, Euclidean distance, between, estimated projection, measured, observation)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier and Meier-2 with the teachings of Mouragnon to evaluate reprojection quality using cost function with coordinates. Doing so would use a certain technique (e.g. bundle adjustment) in optimization process so as to allow 3D points and camera poses to be refined simultaneously, which significantly reduces computational complexity, as recognized by Mouragnon {page 1178 line 4-6 in abstract}.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meier, Meier-2, and Mouragnon as applied to claims 1 and 7 above and further in view of Larnaout et al (D. Larnaout, V. Gay-Bellile, S. Bourgeois and M. Dhome, "Vehicle 6-DoF localization based on SLAM constrained by GPS and digital elevation model information," 2013 IEEE International Conference on Image Processing, 2013, pp. 2504-2508, doi: 10.1109/ICIP.2013.6738516, hereafter Larnaout).
Regarding claim 8, which depends on claims 1 and 7, Meier, Meier-2, and Mouragnon do not disclose constraint optimization using penalty term. In the same field of endeavor, Larnaout discloses that in the system,
the optimization problem comprises a cost function that penalizes the respective location coordinates based on radiuses of error associated with the respective location coordinates {Eq.(2) (cost function); page 2505 right column, lines 1-2 (et, maximum degradation, reprojection error tolerated)}, and wherein the radiuses of error are based on position dilution of precision values associated with the respective location coordinates {obvious, see definition of dilution of precision in support material “Dilution of precision (navigation) – Wikipedia.pdf” [from https://web.archive.org/web/20170930014825/https://en.wikipedia.org/wiki/Dilution_of_precision_(navigation) ] on page 2 and line 3 from bottom (the term, adoption of GPS)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier, Meier-2, and Mouragnon with the teachings of Larnaout to evaluate reprojection quality using cost function with a penalty term including error limitation. Doing so would use inequality constraint algorithm (e.g. bundle adjustment) so as to take into account GPS uncertainty and ensure convergence of the algorithm in fusion with GPS sensor data, as recognized by Larnaout {page 2505 left column, lines 9-14 below Eq.(1) (penalty term, does not , disturb, convergence, quality, localization)}.



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meier and Meier-2 as applied to claims 1 and 9 above and further in view of Mouragnon and Larnaout.
Regarding claim 10, which depends on claims 1 and 9, Meier and Meier-2 do not explicitly disclose detail of location coordinates of capturing devices in optimization cost function. In the same field of endeavor, Mouragnon discloses that in the system,
the optimization component adjusts the location coordinates using an optimization problem that optimizes an alignment between the aligned positions of the respective capture locations and respective location coordinates of the location coordinates {page 1180 right column, lines 2-4 below section 2.5 (optimization process, cost function); page 1181 left column, lines 1-6 below Fig.4 (
    PNG
    media_image1.png
    66
    329
    media_image1.png
    Greyscale
, Euclidean distance, between, estimated projection, measured, observation)}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier and Meier-2 with the teachings of Mouragnon to evaluate reprojection quality using cost function with coordinates. Doing so would use bundle adjustment technique in optimization process so as to allow 3D points and camera poses to be refined simultaneously, which significantly reduces computational complexity, as recognized by Mouragnon {page 1178 line 4-6 in abstract}.
However, Mouragnon does not disclose optimization problem that optimizes the reference orientations. In the same field of endeavor, Larnaout discloses that
an optimization problem that optimizes the reference orientations associated with the respective capture locations {page 2505 Eq.(1) and lines 3-7 below Eq.(1) (xT, in-plane positions, camera altitude, orientation, all the cameras, refine); page 2506, Table 1 (orientation error, roll angle, pitch angle)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier, Meier-2, and Mouragnon with the teachings of Larnaout to consider camera orientation parameters in optimization problem. Doing so would improve localization accuracy because optimization problem considers the drift from the camera altitude and orientation, as recognized by Larnaout {page 2504 right column lines 1-2 above section title “2. PREVIOUS WORKS” (improvement, localization accuracy); page 2507 right column, lines 3-4 below section title “5. CONCLUSION” (good in-plane localization, reduces, altitude, orientation, drifts)}.

Regarding claim 11, which depends on claims 1 and 9-10, Meier, Meier-2, and Mouragnon do not disclose constraint optimization using penalty term. In the same field of endeavor, Larnaout discloses that in the system,
the optimization problem comprises a cost function that penalizes the respective location coordinates based on differences between the reference orientations and actual orientations of the respective location coordinates relative to the global positioning coordinate system {page 2505 left column, lines 1-2 above Eq.(1) (cost function, GPS constraint), Eq.(2);  Page 2506, Table 1 (orientation error)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier, Meier-2, and Mouragnon with the teachings of Larnaout to consider camera orientation parameters in optimization problem using cost function with a penalty term. Doing so would use inequality constraint algorithm (e.g. bundle adjustment) to ensure convergence of the bundle adjustment in fusion with GPS sensor data and also improve localization accuracy because optimization problem considers the drift from the camera altitude and orientation, as recognized by Larnaout {page 2504 right column, lines 1-2 above section title “2. PREVIOUS WORKS” (improvement, localization accuracy); page 2505 left column, lines 9-14 below Eq.(1) (penalty term, does not , disturb, convergence, quality, localization); page 2507 right column, lines 3-4 below section title “5. CONCLUSION” (good in-plane localization, reduces, altitude, orientation, drifts)}.



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meier and Meier-2 as applied to claims 1 and 9 above and further in view of Sodhi et al (U.S. Patent No. 7451549, hereafter Sodhi).
Regarding claim 12, which depends on claims 1 and 9, Meier discloses that in the system,
 the orientation information is generated based on magnetometer data generated by a magnetometer coupled to the camera {[0053] lines 5-7 (measurement, orientation, capturing device, provided by, inertial sensor, compass), 13 (magnetometer, compass)} and 
However, Meier and Meier-2 do not explicitly disclose magnetometer data calibration. In the same field of endeavor, Sodhi discloses that
wherein the computer-executable components further comprise: 
a calibration component that calibrates the magnetometer data to transform the magnetometer data into the orientation information {col.6 lines 37-38 (X, compass orientation vector, coordinate system); col.15 lines 28-30 (magnetic compass module, with, orientation vector X, within, coordinate system), 66 (sensor data, calibration correction stage)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier and Meier-2 with the teachings of Sodhi to use calibrated magnetometer data. Doing so would provide accurate orientation with respect to the Earth’s magnetic field by removing disturbances in an ambient magnetic field exist due to nearby magnetic objects, as recognized by Sodhi {col.1 lines 32-39}.

Regarding claim 13, which depends on claims 1, 9, and 12, Meier and Meier-2 do not explicitly disclose magnetometer data calibration. In the same field of endeavor, Sodhi discloses that in the system,
the calibration component calibrates the magnetometer data based on at least one of: relative tilt of the magnetometer to a ground plane, hard iron effect, or soft iron effect {col.3 lines 17-19 (calibration, tilt-compensated); col.9 lines 40-41 (tilt, both, pitch and roll); col.15 lines 31-32 (angle, vector, relative to, horizontal plane, pitch angle); col.6 lines 51-52 (Fig.3, magnetic distortion correction algorithm 260); Fig.3 item 320 (soft-iron distortion, hard-iron offset)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier and Meier-2 with the teachings of Sodhi to use calibrated magnetometer data. Doing so would provide accurate orientation with respect to the Earth’s magnetic field by removing disturbances in an ambient magnetic field exist due to nearby magnetic objects using a certain algorithm (e.g. two-stage recursive least square algorithm to calculate a soft-iron distortion matrix, a hard-iron offset vector, and a rotation matrix), as recognized by Sodhi {col.1 lines 32-39; col.4 lines 61-64}.

Claims 14-15, 17-18, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Meier.
Regarding claim 14, Meier discloses that a method {[0010] line 2 (method)} comprising: 
determining, by a system operatively coupled to a processor {[0008] line 11 (information system); {[0024] lines 1-6 (method, implemented on, hardware, executed by, processor, integrated circuit)}, optimized location coordinates based on location coordinates generated by a global positioning system module coupled to a camera in association with capture of images by the camera at different capture locations within an indoor environment {Fig.3 (“sensor capture” couples to “image capture”); [0053] lines 1-2 (measurement, position of, capturing device, provided by, GPS); [0030] lines 3-4 (capturing device, captures, images, at, different points, different position); [0141] lines 2-4 (initial pose, capturing device, estimated from, rough sensor, GPS); [0142] optimization algorithm, refined pose, in, environment model’s coordinate system; [0009] indoor navigation; [0029] lines 5-8 (images, relative position, capturing device)}, wherein the determining comprises adjusting the location coordinates based on aligned positions of the different capture locations with a local three-dimensional system, resulting in the optimized location coordinates {[0141] line 8-9 (feature, 3D coordinates); [0142] optimization algorithm, refined pose, in, environment model’s coordinate system; [0146] lines 4-6 (feature’s 3D position, camera-aligned, coordinate system}; and 
assigning, by the system, respective optimized location coordinates of the optimized location coordinates to respective capture locations of the different capture locations {[0142] lines 1-3 (refined pose of I1, in, model’s coordinate system); [0141] lines 1-4 (image I1, initial pose, GPS position)}.

Regarding claim 15, which depends on claim 14, Meier discloses that in the method,
the location coordinates comprise a subset of second location coordinates selected from a set of first location coordinates that were generated by the global positioning system module in association with the capture of the images by the camera {Fig.8 item S41 (for a set of first location), S45 (extract and describe features); [0071] lines 8-9 (SIFT features, extracted, matched)}, 
and wherein the method further comprises: 
selecting, by the system, the subset of second location coordinates based on respective second location coordinates included in the subset meeting a defined precision criterion {Fig.8 item S45 (match against reference features); [0035] lines 1(similarity measure), 5-6 (distance measure, threshold)}.

Regarding claim 17, which depends on claim 14, Meier discloses that in the method,
the aligned positions were determined based on depth data associated with the images as captured at the respective capture locations {Fig.9 item S115 (feature, descriptor, depth); [0050] lines 10-11 (angles, feature descriptors, aligned)}.

Regarding claim 18, which depends on claim 14, Meier discloses that in the method,
the location coordinates are relative to a global positioning coordinate system {[0053] lines 1-2 (position of, capturing device, in, global coordinate system, provided by, GPS)}, and 
wherein the adjusting comprises adjusting the location coordinates as a function of a transformation between the local three-dimensional system and the global positioning coordinate system {[0142] lines 1-3 (optimization, refined pose, in environment model’s coordinate system); [0141] lines 2-6 (initial pose of, capturing device, estimated from, GPS and orientation sensor information, 3D data)}.

Regarding claim 21, which depends on claim 14, Meier discloses that in the method,
the location coordinates are relative to a global positioning coordinate system {[0141] lines 2-4 (initial pose, from, GPS)}, wherein the respective capture locations are associated with orientation information indicating reference orientations of the respective capture locations relative to the global positioning coordinate system {[0141] lines 2-5 (initial pose, from, GPS, and, orientation, sensor, information); [0144] lines 6-12 (orientation, of, capture device, matching, depending on, position, orientation, reference feature); Fig.10 item 35 (reference feature, position, orientation)}, and wherein the determining further comprises determining the optimized location coordinates based on the orientation information {[0141] lines 2-5 (initial pose, from, GPS, and, orientation, sensor, information), 10-11 (environment model, using, camera pose); [0142] lines 1-3 (optimization algorithm, refined pose, in, model’s coordinate system)}.


Regarding claim 24, Meier discloses that a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations {[0009] lines 5-6 (navigation model, computer vision model, stored in, memory); [0024] lines 1-6 (method, implemented on, hardware, executed by, processor, integrated circuit)}, comprising: 
determining optimized location coordinates based on location coordinates generated by a global positioning system module coupled to a camera in association with capture of images by the camera at different capture locations within an indoor environment {Fig.3 (“sensor capture” couples to “image capture”); [0053] lines 1-2 (measurement, position of, capturing device, provided by, GPS); [0030] lines 3-4 (capturing device, captures, images, at, different points, different position); [0141] lines 2-4 (initial pose, capturing device, estimated from, rough sensor, GPS); [0142] optimization algorithm, refined pose, in, environment model’s coordinate system; [0009] indoor navigation; [0029] lines 5-8 (images, relative position, capturing device)}, wherein the determining comprises determining the optimized location coordinates based on aligned positions of the different capture locations with a local three-dimensional system, resulting in the optimized location coordinates {[0141] line 8-9 (feature, 3D coordinates); [0142] optimization algorithm, refined pose, in, environment model’s coordinate system; [0146] lines 4-6 (feature’s 3D position, camera-aligned, coordinate system}; and 
assigning respective optimized location coordinates of the optimized location coordinates to respective capture locations of the different capture locations {[0142] lines 1-3 (refined pose of I1, in, model’s coordinate system); [0141] lines 1-4 (image I1, initial pose, GPS position)}.

Regarding claim 25, which depends on claim 24, Meier discloses that in the machine-readable storage medium,
the location coordinates are relative to a global positioning coordinate system {[0141] lines 2-4 (initial pose, from, GPS)}, wherein the respective capture locations are associated with orientation information indicating reference orientations of the respective capture locations relative to the global positioning coordinate system {[0141] lines 2-5 (initial pose, from, GPS, and, orientation, sensor, information); [0144] lines 6-12 (orientation, of, capture device, matching, depending on, position, orientation, reference feature); Fig.10 item 35 (reference feature, position, orientation)}, and wherein the determining further comprises determining the optimized location coordinates based on the orientation information {[0141] lines 2-5 (initial pose, from, GPS, and, orientation, sensor, information), 10-11 (environment model, using, camera pose); [0142] lines 1-3 (optimization algorithm, refined pose, in, model’s coordinate system)}.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meier as applied to claims 14-15 above and further in view of Nielsen.
Regarding claim 16, which depends on claims 14-15, Meier does not explicitly disclose detail of precision criterion. In the same field of endeavor, Nielsen discloses that in the method,
the defined precision criterion is selected from a group consisting of, a minimum signal-to-noise ratio associated with the respective second location coordinates, and a maximum position dilution of precision value associated with the respective second location coordinates {[0131] lines 9-18 (geographic location information, GPS module, SNR, DOP); [0241] lines 1-5(check, SNR, below, threshold, unreliable signal); [0245] lines 3-7 (check, dilution of position, below, threshold, reliable)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meier with the teachings of Nielsen to check GPS data quality and dilution of precision of satellite before use. Doing so would use reliable GPS data because GPS data quality is impacted by received signal quality (e.g. signal-to-noise ratio) and dilution of precision, as recognized by Nielsen {[0241] lines 4-5 (flag, satellite, providing, unreliable signal); {[0245] lines 4-6 (if, DOP, given satellite, below, threshold, flag, reliable)}.



Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meier as applied to claim 14 above and further in view of Mouragnon.
Regarding claim 19, which depends on claim 14, Meier does not explicitly disclose detail of location coordinates of capturing devices in optimization cost function. In the same field of endeavor, Mouragnon discloses that in the method,
the adjusting comprises adjusting the location coordinates using an optimization problem that optimizes an alignment between the aligned positions of the respective capture locations and respective location coordinates of the location coordinates {page 1180 right column, lines 2-4 below section 2.5 (optimization process, cost function); page 1181 left column, lines 1-6 below Fig.4 (
    PNG
    media_image1.png
    66
    329
    media_image1.png
    Greyscale
, Euclidean distance, between, estimated projection, measured, observation)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meier with the teachings of Mouragnon to evaluate reprojection quality using cost function with coordinates. Doing so would use a certain technique (e.g. bundle adjustment) in optimization process so as to allow 3D points and camera poses to be refined simultaneously, which significantly reduces computational complexity, as recognized by Mouragnon {page 1178 line 4-6 in abstract}.


Regarding claim 26, which depends on claims 24-25, Meier does not explicitly disclose detail of location coordinates of capturing devices in optimization cost function. In the same field of endeavor, Mouragnon discloses that in in the machine-readable storage medium,
the determining comprises determining adjustments to the location coordinates using an optimization problem that optimizes an alignment between the respective capture locations and respective location coordinates of the location coordinates based on the aligned positions of the respective capture locations and the reference orientations associated with the respective capture locations {page 1180 right column, lines 2-4 below section 2.5 (optimization process, cost function); page 1181 left column, lines 1-6 below Fig.4 (
    PNG
    media_image1.png
    66
    329
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    36
    187
    media_image2.png
    Greyscale
,  Euclidean distance, between, estimated projection, measured, observation); page 1182 right column, lines 2-3 below section title “3.2. Error choice” (Ri and ti, orientation, origin, camera frame)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meier with the teachings of Mouragnon to evaluate reprojection quality using cost function with coordinates and orientation information. Doing so would use a certain technique (e.g. bundle adjustment) in optimization process so as to allow 3D points and camera poses to be refined simultaneously, which significantly reduces computational complexity, as recognized by Mouragnon {page 1178 line 4-6 in abstract}.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meier and Mouragnon as applied to claims 14 and 19 above and further in view of Larnaout.
Regarding claim 20, which depends on claims 14 and 19, Meier and Mouragnon do not disclose constraint optimization using penalty term. In the same field of endeavor, Larnaout discloses that in the method,
the optimization problem comprises a cost function that penalizes the location coordinates based on radiuses of error associated with the respective location coordinates {Eq.(2) (cost function); page 2505 right column, lines 1-2 (et, maximum degradation, reprojection error tolerated)}, wherein the radiuses of error are based on position dilution of precision values associated with the respective location coordinates {obvious, see definition of dilution of precision in support material “Dilution of precision (navigation) – Wikipedia.pdf” on page 2 and line 3 from bottom (the term, adoption of GPS)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier and Mouragnon with the teachings of Larnaout to evaluate reprojection quality using cost function with a penalty term including error limitation. Doing so would use inequality constraint algorithm (e.g. bundle adjustment) so as to take into account GPS uncertainty and ensure convergence of the algorithm in fusion with GPS sensor data, as recognized by Larnaout {page 2505 left column, lines 9-14 below Eq.(1) (penalty term, does not , disturb, convergence, quality, localization)}.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Meier as applied to claims 14 and 21 above and further in view of Mouragnon and Larnaout.
Regarding claim 22, which depends on claims 14 and 21, Meier does not explicitly disclose detail of location coordinates of capturing devices in optimization cost function. In the same field of endeavor, Mouragnon discloses that in the method,
the adjusting comprises adjusting the location coordinates using an optimization problem that optimizes an alignment between the aligned positions of the respective capture locations and respective location coordinates of the location coordinates {page 1180 right column, lines 2-4 below section 2.5 (optimization process, cost function); page 1181 left column, lines 1-6 below Fig.4 (
    PNG
    media_image1.png
    66
    329
    media_image1.png
    Greyscale
, Euclidean distance, between, estimated projection, measured observation)} and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meier with the teachings of Mouragnon to evaluate reprojection quality using cost function with coordinates. Doing so would use bundle adjustment technique in optimization process so as to allow 3D points and camera poses to be refined simultaneously, which significantly reduces computational complexity, as recognized by Mouragnon {page 1178 line 4-6 in abstract}.
However, Mouragnon does not disclose optimization problem that optimizes the reference orientations. In the same field of endeavor, Larnaout discloses that
an optimization problem that optimizes the reference orientations associated with the respective capture locations {page 2505 Eq.(1) and lines 3-7 below Eq.(1) (xT, in-plane positions, camera altitude, orientation, all the cameras, refine); Page 2506, Table 1 (orientation error, roll angle, pitch angle)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier and Mouragnon with the teachings of Larnaout to consider camera orientation parameters in optimization problem. Doing so would improve localization accuracy because optimization problem considers the drift from the camera altitude and orientation, as recognized by Larnaout {page 2504 right column lines 1-2 above section title “2. PREVIOUS WORKS” (improvement, localization accuracy); page 2507 right column, lines 3-4 below section title “5. CONCLUSION” (good in-plane localization, reduces, altitude, orientation, drifts)}.

Regarding claim 23, which depends on claims 14 and 21-22, Meier and Mouragnon do not disclose constraint optimization using penalty term. In the same field of endeavor, Larnaout discloses that in the method,
 the optimization problem comprises a cost function that penalizes the respective location coordinates based on differences between the reference orientations and actual orientations of the respective location coordinates relative to the global positioning coordinate system {page 2505 left column, lines 1-2 above Eq.(1) (cost function, GPS constraint), Eq.(2);  Page 2506, Table 1 (orientation error)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Meier and Mouragnon with the teachings of Larnaout to consider camera orientation parameters in optimization problem using cost function with a penalty term. Doing so would use inequality constraint algorithm (e.g. bundle adjustment) to ensure convergence of the bundle adjustment in fusion with GPS sensor data and also improve localization accuracy because optimization problem considers the drift from the camera altitude and orientation, as recognized by Larnaout {page 2504 right column, lines 1-2 above section title “2. PREVIOUS WORKS” (improvement, localization accuracy); page 2505 left column, lines 9-14 below Eq.(1) (penalty term, does not , disturb, convergence, quality, localization); page 2507 right column, lines 3-4 below section title “5. CONCLUSION” (good in-plane localization, reduces, altitude, orientation, drifts)}.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648